Case 1-21-40678-nhl   Doc 7   Filed 04/06/21   Entered 04/06/21 11:38:31




PETITIONER
     1
           Case 1-21-40678-nhl Doc 7 Filed 04/06/21 Entered 04/06/21 11:38:31
                                                                       INDEX NO.                                                                                                                                                                            517283/2018
FILED: KINGS COUNTY CLERK 03/09/2020 03:01 PM
NYSCEF DOC. NO. 158                                                                                                                                                                                               RECEIVED NYSCEF: 03/09/2020




                                                                                                                        NOTE


         This      Note         is made            on the             8th     DAY                  OF OCTOBER,     2015   (this "Note")    between                                                                   1905        FULTON
         STREET                 LLC,          having               an       address                 at 914 BEDFORD      AVENUE,         BROOKLYN,                                                                          NEW            YORK
         11205        (the        "Borrower")                         and         SADDAK                        FUNDING                            LLC,              a New              York          corporation                 having            an
         address          at 13      N     CIRCLE                     DR,         GREAT                  NECK,                YORK                 11021,               (the      "Lender").


                   BORROWER'S                                     PROMISE                              TO           PAY               PRINCIPAL                                AND             INTEREST.                         For           value

         received,              Borrower                 promises                   to        pay        to         Lender             the         sum             of     the      sum          of         FOUR              HUNDRED
         THOUSAND                        DOLLARS                         (S400,000.00)                               lawful            money                 of     the        United           States,            plus         any      interest
         accrued           and       other           applicable                    costs             and        expenses                    in     accordance                      with         the        terms           of     this         Note.
         Amounts            due under                this        note        shall            bear      interest            at rate           of       TWELVE                      PERCENT                        (12%)          per        annum
         (except          following                the      occurrence                       and       during           the           continuation                      of      an Event              of     Default             (as defined

         below),          when         the     Default                Interest                (as defined                below)                 shall         be the            applicable              rate        of interest).


                   PAYMENTS.                              All      amounts                    due      under           this      Note            shall         be due            and       payable            on August                   1, 2015
         for    the       next     12 consecutive                            months,                   maturing                   on        July         1",         2016,         in the            interest             only     monthly
         amount            of    TWO           THOUSAND                                   DOLLARS                          (S4,000).               Borrower                     shall      pay        any         interest        which    has
         accrued          and      is not          yet      paid        on any                   amount              outstanding                       on the           first      business                day      of     each        calendar
         month        for        so long           as any             amounts                    are     outstanding                        under            this       Note.        All       payments                  due      under          this

         Note      shall         be paid           in     immediately                          available               funds            to the           Lender                at 13 N CIRCLE                              DR,        GREAT
         NECK,            YORK               11021               or any           other            address            as the             Lender              may          designate                 from          time     to time             to the
         Borrower.


                   DEFAULT.                         Notwithstanding                                    the          foregoing,                    all        amounts                 due            under           this         Note           shall

         immediately                 become                     due     and              payable                at      the           election                of        the      Lender               hereof,             following               the
         occurrence               and        during               the       continuation                         of     any            of        the     following                   events             (each,            an     "Event             of

         Default"):



         (a)       Borrower                fails         to pay         any         amounts                    due     under             this      Note             within         five        (10)        days       of the          date      such
                   amount            was       due;
         (b)       Borrower                fails         to pay         when                 due       any       indebtedness                          of the           Borrower               in an aggregate                        principal
                   amount            of FOUR                     HUNDRED                           THOUSAND                              DOLLARS                         ($400,000.00)                       or more;

         (c)       default         shall       occur              under            any         one       or more                indentures,                   agreements                   or other               instruments                  under
                   which           any         indebtedness                             of       the      Borrower                     in        an      aggregate                  principal                 amount              of        FOUR
                   HUNDRED                         THOUSAND                                   DOLLARS                         ($400,000.00)                             or      more           is     outstanding                     and       such

                   default         shall           continue                 for         a period               of     time        sufficient                   to permit                the         holder          or beneficiary                     of
                   such          indebtedness                      or       a trustee                  thereof             to      cause               the        acceleration                  of     the         maturity              of     such

                   indebtedness                     or any            mandatory                      unscheduled                       payment,                    purchase              or funding                 thereof;

         (d)       Borrower                shall           (i)     make                 an       assignment                     for      the          benefit             of      creditors,               (ii)      apply         for,        seek,
                   consent           to,     or acquiesce                         in,        the     appointment                       of    a receiver,                     trustee        or similar               official            for     it or
                   a substantial                   part         of its property,                       (iii)        seek        relief           under            the     United           States          Bankruptcy                   Code        or

                   (iv)     suffer         an involuntary                          petition              in bankruptcy                        or receivership                       not        vacated             within         thirty         (30)
                   days;


         (e)       Borrower                shall         fail     within                thirty         (30)         days        to pay,            bond             or otherwise                    discharge              any judgment
           Case 1-21-40678-nhl Doc 7 Filed 04/06/21 Entered 04/06/21 11:38:31
                                                                       INDEX NO.                                                                                                                                                                       517283/2018
FILED: KINGS COUNTY CLERK 03/09/2020 03:01 PM
NYSCEF DOC. NO. 158                                                                                                                                                                                        RECEIVED NYSCEF: 03/09/2020




                    or order               for the payment                          of money               in excess             of FOUR                HUNDRED                       THOUSAND                             DOLLARS
                    ($400,000.00)                        which             is not           stayed             on appeal             or otherwise                  being          contested                  in good             faith       in a
                    manner              that      stays          execution                   thereof;
          (f)       Borrower                  defaults              in        the       performance                     of     any        obligation               or       covenant                 under          this      Note,              the
                    Mortgage                   executed                  on      the         date         hereof         which              secures          the         obligations                  of      the      Borrower                   in
                    connection                  with        this         Note             (the     "Mortgage")                       or any         other         documents                   executed                in
                    connection                  with        the      loan             extended                 by the        Lender            to the       Borrower                (such            documents,                   together
                    with         the        Note          and       Mortgage,                       the        "Loan           Documents"),                        and        such         default             continues                   for     a
                    period             of      ten        (10)       days              following                 written               notice         of     such           default            by      the          Lender            to         the

                    Borrower;
          (g)       any        representation                      or warranty                      made           by    the         Borrower               in any          of    the      Loan              Documents                   is not
                    true       and         correct          in all            material             respects             as of the              date        when         such        representation                         or warranty
                    was        made;

          (h)       any         representation                       or         warranty                  made           by        TOMER                   DAFNA                  (the         "Guarantor")                           in         the

                    Guaranty,                  executed              by         the         Guarantor                 as the           date       hereof          (the       "Guaranty"),                       is not           true        and
                    correct            in all material                     respects               as of the date                 when           such       representation                      or warranty                  was       made;
          (i)       the       Guarantor                  defaults             in the            performance                   of any          obligation                or covenant                   of the         Guaranty                and
                    such         default           continues                    for       a period             of ten         (10)       days       following                written            notice          of     such          default

                    by the            Lender             to the          Guarantor;
          (j)       the       Guaranty               is not         a valid,                enforceable                 and        binding            obligation                 of the        Guarantor;
          (k)       the       Guarantor                  shall       (i)        make             an assignment                     for      the     benefit            of    creditors,               (ii)     apply          for,         seek,
                    consent             to,     or acquiesce                        in,     the     appointment                      of a receiver,                 trustee          or similar                official            for      it or
                    a substantial                  part      of its property,                          (iii)     seek         relief        under          the    United            States           Bankruptcy                    Code           or

                    (iv)       suffer         an involuntary                          petition            in bankruptcy                     or receivership                   not        vacated             within          thirty         (30)
                    days;            and

          (1)       the       amounts             due       under              this         Note       are not           secured              by a first-priority                     perfected                security             interest
                    in the           premises              subject              to the           Mortgage.



                    Following                  an Event                  of     Default,               Borrower                agrees             to pay         all     costs        and       expenses                   incurred              by
          Lender,            including             all     reasonable                     attorney              fees     (including                both          hourly          and      contingent                  attorney              fees
          as    permitted               by      law)          for          the         collection                of      any         amounts               due         under           this      Note,              and       including
         reasonable                  collection             charges                   (including,                where             consistent               with         industry              practices,                  a collection
         charge          set as a percentage                             of the           outstanding                   balance           of this          Note)          should          collection                 be referred                  to
          a collection               agency.


                    DEFAULT                        INTEREST.                                Following                 the      occurrence                   and        during            the         continuation                     of     any
         Event          of Default,             any         amounts                   due        pursuant              to this         Note        shall         accrue          interest            at a rate             equal         to the
         lower          of     (i)     24%            per        centum                   per      annum               and      (ii)        the     highest             interest              rate      permissible                      under
         applicable             law         (such         rate.      the         "Default                 Interest").


                    LATE               CHARGE                      AND                FEES.               In     addition              any        Default          Interest              and     any          other          rights         that
         the     Lender          may          have,         Borrower                      shall      pay        a late        charge            equal        to five         (5%)         percent              of any            payment
         which          is not         made          within              five         (5)       days       of    the        date       on      which         such           payment              was          due      and         payable
         pursuant             to this         note.        Any           returned                checks          will        be subject               to a $75.00                 fee.
                    VOLUNTARY                               PREPAYMENT.                                         Borrower                 may        repay          the      amounts              due          under          this        Note,
         in     whole         but      not     in part,            upon               fifteen          (15)      days         prior         written          notice          to Lender                 stating             the     amount
           Case 1-21-40678-nhl Doc 7 Filed 04/06/21 Entered 04/06/21 11:38:31
                                                                       INDEX NO.                                                                                                                                                                                         517283/2018
FILED: KINGS COUNTY CLERK 03/09/2020 03:01 PM
NYSCEF DOC. NO. 158                                                                                                                                                                                                   RECEIVED NYSCEF: 03/09/2020




          to be prepaid                      and      the         date       such          prepayment                          will         be made,                so long             as 3 or more                                                   interest
                                                                                                                                                                                                                            monthly
          payments                   have          been       made.             Prepayments                              prior         to     Borrower                   making               3 or          more                                       interest
                                                                                                                                                                                                                           monthly
          payments                   are subject              to a prepayment                                   penalty              equal           to the        difference                 between                (i)    the         amount                   of 3

          monthly               interest            payments                   and       (ii)        the          amount               of     any           interest           payments                   made             by     the         Borrower.

          Any          prepayments                    will         be applied                      (i)         first         to any          additional                charges               then         outstanding,                        (ii)       to any

          outstanding                    interest,           and     (iii)       to the principal                              that     is owed                  under         this     Note.          Borrower                   may            not       make

          any       partial           prepayments                        of.the            amounts                      due         under            this        Note.           In     addition,              if     the         loan            is repaid
          between              months              4 through                 month              12, Borrower                           shall         pay         an additional                     10 days            interest                at closing.


                        NO ASSIGNMENT                                        BY          BORROWER.                                    This           Note,         the     Loan             Documents,                     and          any          rights        or
          obligations                 of the          Borrower.                 pursuant                       to the          Note          and       the        Loan          Documents,                    may               not      be assigned

          by      the    Borrower                   without              the     prior          written                  consent             of the              Lender.


                        ASSIGNMENT                                 AND             PARTICIPATION                                              BY        LENDER.                         Lender              may            assign             this         Note,
          the      Loan            Documents,                     and      any          rights             and          obligations                   of the         Lender                 pursuant              to this              Note            and        the
          Loan          Documents,                    in whole                 or in part,                 at any             time         without               the consent                 of the         Borrower.                       In addition,
          Lender             may          at any          time          sell       to    one             or more                   purchasers                ("Participants")                         participating                         interests               in
          this     Note            and       the    amounts                due          pursuant                   to this            note      or any             other         interest             of the          Lender                 hereunder.
          In the         event           of any         such         sale        by the              Lender                   of participating                      interests               to a Participant,                           the       Lender's
          obligations                 under         this      Note           to the Borrower                                 shall     remain               unchanged,                      the Lender               shall             remain              solely
          responsible                  for     the performance                           thereof,                      the    Lender            shall            remain          the holder                 of any              this        Note           for     all

          purposes,                and       the Borrower                      shall       continue                      to deal            solely          and      directly               with      the    Lender                    in connection
          with         the     Lender's               rights         and        obligations                            under         this     Note           and         the     Loan          Documents.                        No Participant
          shall         have          the     right          to    consent               to        any           amendment                      to,         or     waiver             of,     any         provision                    of     this         Note,
         except              the      Lender            may          provide                  in         its      agreement                   with           the     Participant                     that     the          Lender                 will           not,
         without              the     consent              of the         Participant,                          agree          to any          amendment                       or waiver.


                        CHOICE                     OF        LAW;               WAIVER                            OF TRIAL                       BY          JURY.                This             Note      shall              be governed                       by
          and      construed                 in accordance                       with           the            laws          of the         State       of New                 York,          without               giving              effect           to any
          conflict            of law           provisions                 contained                       therein.                 If any       of      the        provisions                 of this         agreement                          are       found
         to be invalid                   under          such        laws,           the validity                        of the         others           shall        not        be affected.                 The           Borrower                    hereby
         waives              trial       by jury             in    any         action,              proceeding                        or      counterclaim                       brought              against               the         Borrower                    in
         connection                   with         or arising                out        of this                Note,           and      the      Borrower                  hereby              consents                to the jurisdiction
         of the         Courts              of the        State          of New               York                for        determination                       of any         dispute              as to any                  such         matters.


                        NOTICES.                       All        notices               or other                 communications                              required                 or permitted                   hereunder                       shall         be
         in      writing             and      shall        be deemed                     given                 or delivered                    (i)     when          delivered                 personally;                      (ii)        on       the      next
         business              day        if by overnight                       courier;                 or (iii)            on the          third          business             day         after     being           sent            by registered
         or certified                 mail,         to the          address              of        each            of        the     parties           specified                above           or to such                  other             address              as
         such        party           may       indicate             by a notice                      given               or delivered                   to the           other         party         hereto.
         MODIFICATION                                     OR WAIVER.                                     No provision                       ofthis           Note         may         be waived               except                  by agreement
         in writing,                 signed           by the            waiving               party.                   A waiver               of any              term         or provision                  of      this         Note            shall          not
         be construed                      as a waiver                   of any            other               term           or provision.                      No change,                   modification                       or amendment
         of      any     provision                  of the         Note            shall           be valid                   unless          the      same          shall            be in writing                   and          signed                by      the
         parties           hereto.
           Case 1-21-40678-nhl Doc 7 Filed 04/06/21 Entered 04/06/21 11:38:31
                                                                       INDEX NO.                                                                                                                                                   517283/2018
FILED: KINGS COUNTY CLERK 03/09/2020 03:01 PM
NYSCEF DOC. NO. 158                                                                                                                                                                           RECEIVED NYSCEF: 03/09/2020




                       SUCCESSORS.                              This       Note          and      all     of its provisions                       shall        be binding           on my heirs,               successors
          and/or        assigns           and       on my           estate             should         I pass      prior         to full            repayment               of this      Note.


                       SEVERABILITY.                                 If any            provision            of this           Note          is prohibited                 or held       to be invalid,                illegal,
         or unenforceable                        in any jurisdiction,                           the     parties         hereto            agree          to the      fullest        extent        permitted           by     law
         that        such        invalidity,                 illegality,               or   unenforceability                          shall            not      affect       the      validity,          legality,           and

         enforceability                   of the        other          provisions                of this         Note         and          shall        not     render         such     provision              prohibited,
         invalid,           illegal,          or unenforceable                          in any          other     jurisdiction.


         IT     IS     HEREBY                    EXPRESSLY                             AGREED,                   that     all        of     the        covenants,            conditions            and     agreements
         contained               in     the      Mortgage                  are     hereby               made       part         of        this     instrument.                 Presentment               for     payment,
         notice         of dishonor,                  protest          and       notice          of protest             are     hereby                 waived.


         This        note        is secured              by      a mortgage                     made        by      the       maker               to     the     payee         of   even      date       herewith,            on

         property            located            at 1905           FULTON                    STREET,                  BROOKLYN,                                 NEW         YORK.


          1905       FULTON                     STREET                 LLC




         TOMER                 DAFNA                -                                  Member
                                                         Managing


         STATE           OF NEW YORK                                         )
                                                                             ) SS:
         COUNTY                  OF KINGS                                    )


         On      the    8th      DAY             OF     OCTOBER,                        2015          before       me,         the        undersigned,                   personally          appeared             TOMER
         DAFNA               personally                 known           to me            or proved              to me          on the             basis        of satisfactory               evidence            to    be the
         individual              whose           nameis            subseribed                   to the      within            instrument                  and      acknowledged                   to me that          he/she
         executed              the       same           in     his/her/their                    capacity(ies)                  and          that         by      his/her/their             signature(s)               on     the

         instrument,              the          individual(s),                or the person                  upon          behalf            of which              the     individual(s)             acted,        executed
         the     instrument.



                                                                                 ...                B C ST.C.73 O
                                                                                                                   ÑEW·ŸORK
                                                                                                   NO. 0 CB. 2 10
                                                                                                     ED IN MNGS cc
                                                                                               TERM EXPiRES G9/08/20
          NOf                Y




         Record          and          return       to
         SADDAK                  FUNDING                      LLC
         13     N    CIRCLE               DR,         GREAT                NECK,            YORK                11021
Case 1-21-40678-nhl   Doc 7   Filed 04/06/21   Entered 04/06/21 11:38:31
Case 1-21-40678-nhl   Doc 7   Filed 04/06/21   Entered 04/06/21 11:38:31
Case 1-21-40678-nhl   Doc 7   Filed 04/06/21   Entered 04/06/21 11:38:31
Case 1-21-40678-nhl   Doc 7   Filed 04/06/21   Entered 04/06/21 11:38:31
Case 1-21-40678-nhl   Doc 7   Filed 04/06/21   Entered 04/06/21 11:38:31
